Citation Nr: 1821234	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-37 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a compensable rating for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from March 1971 to December 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran had a hearing before the undersigned Veterans Law Judge (VLJ) via videoconference in October 2017.  A transcript of the proceeding has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to a compensable rating for his bilateral hearing loss disability.  Specifically, the Veteran contends that his difficulty understanding conversations with others in circumstances involving background noise warrants a compensable rating.

The Veteran was last afforded a VA examination for his hearing loss disability in September 2014.  During the aforementioned October 2017 Board hearing, the Veteran and his wife reported that his hearing acuity had worsened since the last examination.  In light of the foregoing, the Board concludes that a remand is required for a new VA examination.

In that regard, the Board notes that following the examination, the Veteran submitted private audiometric testing results from January 2018.  The recorded puretone levels showed worsening hearing acuity at essentially all levels bilaterally compared to the results from the September 2014 VA examination.  Speech audiometry revealed speech recognition ability on the NU-6 word list of 96 percent for each ear.  The Board notes that the above testing did not utilize the Maryland CNC test, as required pursuant to 38 C.F.R. § 4.85.  The word list requirement in the regulation is very specific and differs from other word lists used to test hearing impairment.  As such, the foregoing may not be used for rating purposes.  As an aside, even were the Board to consider the NU-6 list comparable to the Maryland CNC test, the test results would not warrant a compensable rating.

Finally, the Board has considered whether a referral to the Director, Compensation Service, is warranted for extraschedular consideration based on the Veteran's complaints, but finds that his complaints are contemplated in schedular rating criteria.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the current severity of his service-connected bilateral hearing loss disability.  The electronic claims file should be made available to the examiner and reviewed in conjunction with the examination.

2.  Thereafter, readjudicate the Veteran's claim.  If a complete grant of the benefits sought is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




